
	
		One Hundred Eleventh Congress of the United
		  States of America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. CON. RES. 67
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 22, 2010
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Celebrating 130 years of United
		  States-Romanian diplomatic relations, congratulating the Romanian people on
		  their achievements as a great nation, and reaffirming the deep bonds of trust
		  and values between the United States and Romania, a trusted and most valued
		  ally.
	
	
		Whereas
			 the United States established diplomatic relations with Romania in June
			 1880;
		Whereas
			 the United States and Romania are two countries united by shared values and a
			 strong commitment to freedom, democracy, and prosperity;
		Whereas
			 Romania has shown, for the past 20 years, remarkable leadership in advancing
			 security and democratic principles in Eastern Europe, the Western Balkans, and
			 the Black Sea region, and has amply participated to the forging of a wider
			 Europe, whole and free;
		Whereas
			 Romania’s commitment to meeting the greatest responsibilities and challenges of
			 the 21st century is and has been reflected by its contribution to the
			 international efforts of stabilization in Afghanistan and Iraq, its decision to
			 participate in the United States missile defense system in Europe, its
			 leadership in regional nonproliferation and arms control, its active pursuit of
			 energy security solutions for South Eastern Europe, and its substantial role in
			 shaping a strong and effective North Atlantic Alliance;
		Whereas
			 the strategic partnership that exists between the United States and Romania has
			 greatly advanced the common interests of the United States and Romania in
			 promoting transatlantic and regional security and free market opportunities,
			 and should continue to provide for more economic and cultural exchanges, trade
			 and investment, and people-to-people contacts between the United States and
			 Romania;
		Whereas
			 the talent, energy, and creativity of the Romanian people have nurtured a
			 vibrant society and nation, embracing entrepreneurship, technological advance
			 and innovation, and rooted deeply in the respect for education, culture, and
			 international cooperation; and
		Whereas
			 Romanian Americans have contributed greatly to the history and development of
			 the United States, and their rich cultural heritage and commitment to
			 furthering close relations between Romania and the United States should be
			 properly recognized and praised: Now, therefore, be it
		
	
		That Congress—
			(1)celebrates the 130th anniversary of United
			 States-Romanian diplomatic relations;
			(2)congratulates the Romanian people on their
			 achievements as a great nation; and
			(3)reaffirms the deep bonds of trust and
			 values between the United States and Romania.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
